UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 28, 2010 FRANKLIN ELECTRIC CO., INC. (Exact name of registrant as specified in its charter) Indiana 0-362 35-0827455 (State of Incorporation) (Commission File Number) (IRS employer identification no.) 400 E. Spring Street Bluffton, IN (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (260) 824-2900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))[Missing Graphic Reference] [Missing Graphic Reference] Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 28, 2010, Peter-Christian Maske informed Franklin Electric Co., Inc. (the “Company”) of his intention to retire as Senior Vice President and President, Europa/South Africa Water Systems, effective December 31, 2010.He will also retire at that time as Managing Director of Franklin Electric Europa GmbH, and the Managing Director Service Contract dated as of August 1, 2003, by and between Mr. Maske and that subsidiary, will terminate.
